             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
              CIVIL CASE NO. 1:20-cv-00101-MR-WCM


MARK D. ODOM,                    )
                                 )
                   Plaintiff,    )
                                 )
     vs.                         )                  ORDER
                                 )
BROOKFIELD RENEWABLE,            )
                                 )
                   Defendant.    )
________________________________ )

     THIS MATTER is before the Court on the Plaintiff’s Response to Order

to Show Cause [Doc. 4].

     On August 10, 2020, the Court entered an Order directing the Plaintiff

to show cause why this case should not be dismissed for failure to effect

service on the Defendant. [Doc. 3]. The Plaintiff filed a response to the

Show Cause Order on August 18, 2020. [Doc. 4]. Thereafter, counsel made

an appearance on behalf of the Defendant. [Docs. 5, 6]. The Defendant

then sought an extension of time to answer or otherwise respond to the

Complaint, which the Court granted. [Docs. 8, 9].

     As the Plaintiff has responded to the Show Cause Order, and the

Defendant has now appeared in this action, the Court finds that the Show

Cause Order should be discharged.


     Case 1:20-cv-00101-MR-WCM Document 10 Filed 08/27/20 Page 1 of 2
    IT IS, THEREFORE, ORDERED that the Show Cause Order [Doc. 3]

is hereby DISCHARGED.

    IT IS SO ORDERED.
                        Signed: August 26, 2020




                                       2



    Case 1:20-cv-00101-MR-WCM Document 10 Filed 08/27/20 Page 2 of 2
